DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered. Claims 1-13 and 15-21 remain pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 6,872,187), in view of Marti et al. (US PGPub 2015/0352394) in view of Leismer (US PGPub 2003/0199795), and further in view of Capra et al. (US PGPub 2014/0257156).
Regarding claim 1, Stark teaches a wearable device for providing therapeutic loading of a joint (see Fig. 1 and abstract; load, or force, is applied to the knee during exercises through the attachment of the wearable and through rotation of the motor), the wearable device comprising:
a first subassembly (see Fig. 1, subassembly being the lower portion of the device designated by 800) comprising a set of adjustable connecting elements (Fig. 2, connecting elements 120 and 122; see col. 12, lines 7-12, the connecting elements may be constructed to allow a change in length to define a range of motion)
a second subassembly (see Fig. 1, upper portion between straps 124 and 144)  comprising an adjustable cuff (Fig. 1, cuff 144; see col. 11, lines 7-17, the straps are adjustable) coupled to the set of connecting elements (see Fig. 2, cuff 144 is connected to elements 120 and 122 through the elements 140 and 142), wherein the adjustable cuff is configured to be further coupled to a second appendage portion adjacent to the joint (see Fig. 1, the cuff is connected to the thigh, adjacent the knee joint); and 
a second set of motors (Fig. 2, motors 108 and 110; see col. 11, lines 66-67) configured to cause the joint to articulate according to a predetermined range of motion at a predetermined velocity (see col 15, lines 25-37, the hinges can be controlled to perform different exercises at different positions).
Stark does not teach wherein the second motor is configured to cause the joint to articulate according to a predetermined range of motion at a predetermined velocity
However, Marti teaches an analogous wearable device for leg rehabilitation (see Fig. 2 and paragraph 5) comprising a motor (Fig. 1, 108) configured to cause the joint to articulate according to a predetermined range of motion at a predetermined velocity (see paragraph 155; actuator 108 rotates link 106 about the knee axis; see paragraph 61 and Fig. 12; the controller 112 is used to control the articulation at a desired range and velocity).
Stark and Marti both teach device for rehabilitation of the leg (see Stark abstract and Marti paragraph 5) and Leismer teaches using the device in different leg positions (see Figs 5a and 5b and paragraph 35). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Stark to configure the second motor to articulate the joint at a predetermined range of motion at a predetermined velocity, as taught by Marti, for the purpose of providing range of motion therapy to help a patient regain normal knee flexion (see paragraph 7 of Marti).
Stark further does not teach a first set of motors coupled to a set of adjustable connecting elements, wherein each motor of the first set of motors is configured to apply a predetermined force in a predetermined direction to the joint through a corresponding adjustable connecting element of the set of adjustable connecting elements, wherein the first set of motors is arranged in a symmetrical fashion around a first appendage portion adjacent to the joint; 
However, Leismer, teaches an analogous therapeutic joint device (see abstract and Fig. 1) comprising a set of electronic controls (Fig. 1, 130 is located on both sides; see paragraph 31, the connecting structure can have electronic to adjust force) coupled to a set of adjustable connecting elements (see Fig. 1, straps 130 on either side connect to the connecting structure to adjust force), wherein each control of the first set of controls is configured to apply a predetermined force in a predetermined direction to the joint through a corresponding adjustable connecting element of the set of adjustable connecting elements (see paragraph 31-32 and fig. 4; the length of the straps is controlled by adjustment of knobs to increase or decrease the length to apply a desired force, the knobs being controlled by electronic controls), wherein the first set of electronic controls is arranged in a symmetrical fashion around a first appendage portion adjacent to the joint (see Fig. 1, the adjustment mechanisms are located on either side of the lower leg). 
Stark teaches that the therapeutic orthoses can be combined with other therapies (see col. 22, lines 19-20). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify stark to include another set of electronic controls coupled to a set of adjustable connecting elements configured to apply a predetermined force in a predetermined direction, as taught by Leismer, for the purpose of combining the therapies in order to provide a load to the leg the enhances treatment of bones (see paragraphs 4-5 of Leismer).
Stark, as modified by Leismer, does not explicitely disclose wherein electronic controls to adjust the connecting elements force are motors.
However, Capra teaches an analogous device for limb therapy (see abstract and fig. 1a) wherein the adjustment element to adjust the force applied by connecting elements are motors (see Figs. 1A and 1B; see paragraphs 51-53).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to adjust the electronic controls of the modified Stark to be motors to control the length of the connecting elements, as taught by Capra, for the purpose of providing an automatic means for adjusting tension (see paragraph 4 of Capra).
Regarding claim 2, Stark, as modified by Leismer, teaches all previous elements of the claim as stated above. Stark does not teach wherein a first end of the corresponding adjustable connection element is coupled to the each motor of the first set of motors and a second end of the corresponding adjustable connecting element is coupled to the adjustable cuff. 
However, Marti teaches an analogous wearable device for leg rehabilitation (see Fig. 2 and paragraph 5) wherein the motor may be attached at various locations (see paragraphs 57-58).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified Stark to locate the motor at a different location along the adjustment element as Marti teaches that the actuators can be attached in various ways that would be obvious to one skilled in the art. Further, the device of Stark has only a finite number of locations for a motor to be placed and it would be obvious to one skilled in the art to try locations that may be more beneficial. It would be beneficial to place the second motor in the same subassembly as the first motor for the purpose of reducing the number of components needed for the device. Further, located the motor at a different part along the adjustment element is mere rearrangement of parts obvious to one skilled in the art. See MPEP 2144.IV. As modified, to locate the motor at the bottom end of the aadjustable connection element, Stark teaches wheerin a first end of the corresponding adjustable connection element is coupled to the each motor of the first set of motors and a second end of the corresponding adjustable connecting element is coupled to the adjustable cuff (see Leismer Fig. 1 and Stark Fig. 1, if the motor is at the lower end of the connection elements, one end of the connection element is connected to the motor and the other end is connected to the upper, adjustable cuff 144).
Regarding claim 3, Stark, as modified, further teaches wherein the second set of motors is disposed in the second subassembly (see annotated Fig. 1 of Leismer and Fig. 2 of Marti, the second motor is located at the thigh region of the device).
Regarding claim 4, Stark, as modified, teaches all previous elements of the claim as stated above. Leismer does not teach wherein the second set of motors is disposed in the first subassembly.
However, Marti teaches an analogous wearable device for leg rehabilitation (see Fig. 2 and paragraph 5) wherein the motor may be attached at various locations (see paragraphs 57-58).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the second set motors of the modified Stark, to be located in the first subassembly, as Marti teaches that the actuators can be attached in various ways that would be obvious to one skilled in the art. Further, the device of Stark has only a finite number of locations for a motor to be placed and it would be obvious to one skilled in the art to try locations that may be more beneficial. It would be beneficial to place the second motor in the same subassembly as the first motor for the purpose of reducing the number of components needed for the device. 
Regarding claim 5, Stark further teaches wherein the joint is a knee joint and the first appendage portion is a lower leg (see Fig. 1 of Stark, the knee and leg are receiving treatment).
Regarding claim 7, Stark, as modified by Leismer, further teaches wherein the set of adjustable connecting elements comprises a strut constructed of rigid material (see Leismer Fig. 4 and paragraph 31; connecting element comprises rigid bar 410).
Regarding claim 10, Stark, as modified by Marti, further teaches wherein the predetermined range of motion includes a flexing motion and an extending motion (see Stark Fig. 1 and Marti paragraph 66 and Figs 6-7; Stark and Marti both teach taking the user through flexing and extending motion of the knee).
Regarding claim 11, Stark, as modified by Leismer, further teaches wherein the first set of motors is configured to apply a push force in the predetermined direction against the set of struts (see Leismer Fig 1 and paragraphs 28 and 32-33, connecting member 130 applies a preload force along predetermined longitudinal direction 110, as motor 105 provides vibration force, a pushing force is applied to the rigid bar).
Regarding claim 14, Leismer, as modified, further teaches wherein the joint is an elbow joint (see Stark col. 9, lines 42-50, Stark teaches the device can be used along the arm).
Regarding claim 15, Stark, as modified, teaches all previous elements of the claim as stated above and further teaches a controller unit (Fig. 42, controller 232) , the controller unit comprising one or more processors (see col. 19, lines 20-32) , a memory coupled to the one or more processors (see col. 19, lines 33-47), the memory configured to store instructions (see col. 20, lines 25-28) that, when executed by the one or more processors, cause the one or more processors to control at least one of the predetermined force of the first set of motors, the predetermined range of motion of the second set of motors, and the predetermined velocity of the second motor (see Stark col. 20, lines 25-33 and Marti paragraphs 61-62, Stark teaches a controller to manage the use of the device, as modified by Marti, the use is the predetermined range of motion and velocity of the motor for the desired rehab program).
Regarding claim 16, Stark, as modified by Marti, further teaches wherein the instructions stored in memory, when executed by the one or more processors, further cause the one or more processors to apply at least one of the predetermined force of the first set of motors, the predetermined range of motion of the second set of motors, and the predetermined velocity of the second motor according to a programmable schedule (see paragraph 62 of Marti, the controller can be programmed to automatically cycle between ranges of motions for a predetermined amount of time).
Regarding claim 17, Stark, as modified by Marti, further teaches wherein the controller unit further comprises a wireless communications module coupled to the one or more processors, wherein the wireless communications module is configured to transmit and receive data to a remote computing device according to one or more standard wireless networking protocols (see paragraph 62 of Marti, the controller can receive instructions from a network or remote device as well as send usage date to a remote device).
Regarding claim 18, Stark, as modified by Marti, further teaches wherein the one or more standard wireless networking protocol comprises Bluetooth (see paragraph 62 of Marti).
Regarding claim 19, Stark, as modified, further teaches wherein the controller unit further comprises one or more sensors and an analog-to-digital converter coupled to the one or more processors (see Stark Fig. 42), wherein the one or more sensors are adapted to generate one or more signals in response to body posture and position of an appendage (see col. 14, lines 51-60, sensors used to measure strain and position of the user).
Regarding claim 20, Stark, as modified, further teaches wherein the instructions stored in the memory of the controller unit, when executed, further cause the one or more processors to perform one or more adjustment routines based at least in part on the one or more signals generated by the one or more sensors, wherein the one or more adjustment routines are configured to adjust the predetermined range of motion and the predetermined velocity of the second set of motors (see paragraph 62-63 of Marti; the controller may take the link member 106 through predetermined limits based on the force and rotation information provided by the sensors).
Claims 6 rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 6,872,187), in view of Marti et al. (US PGPub 2015/0352394) in view of Leismer (US PGPub 2003/0199795), and further in view of Capra et al. (US PGPub 2014/0257156) as applied to claim 1 above, and further in view of Chetlapalli et al. (US PGPub 2015/0366736).
Regarding claim 6, Stark, as modified, teaches all previous elements of the claim as stated above and further teaches wherein the first subassembly is adjacent to a foot (see annotated Fig. 1 of Stark, lower portion is the first assembly above) and further comprises a foot plate (Fig. 1, 802). Leismer does not teach wherein the foot plate is coupled to a plurality of wheels, the plurality of wheels configured to roll upon a ground surface as the knee joint is articulated.
However, Chetlapalli teaches an analogous device for leg rehabilitation (see paragraph 3 and Fig. 4) wherein the device comprises a footplate (Fig. 4, 116) coupled to a plurality of wheels (see Fig. 2 and 4; wheels 104), the plurality of wheels configured to roll upon a ground surface as the knee joint is articulated (see paragraph 41).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the footplate of Stark to comprise a plurality of wheels, as taught by Chetlapalli, for the purpose of allowing the user to perform continuous motion therapy to rehabilitate their limb (see paragraphs 3 and 41 of Chetlapalli).
Claims 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 6,872,187), in view of Marti et al. (US PGPub 2015/0352394) in view of Leismer (US PGPub 2003/0199795), and further in view of Capra et al. (US PGPub 2014/0257156) as applied to claim 1 above, and further in view of Leismer et al. (US PGPub 2012/0209156, hereinafter “Leismer2”).
Regarding claim 8, Stark, as modified, teaches all previous elements of the claim as stated above. Stark does not teach wherein the adjustable connecting element comprises an elastic cable. 
However, Leismer2 teaches an analogous limb compression system (see abstract and Fig. 1) wherein an adjustable connecting element (Fig. 1, 36) comprises an elastic cable (see paragraph 30).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the connecting element of Stark to have an elastic cable, as taught by Leismer2, for the purpose of using suitable material for providing a compression preload force to the user (see paragraph 30 of Leismer2).
Regarding claim 9, Stark, as modified teaches all previous elements of the claim as stated above. Stark does not teach wherein the adjustable connecting element comprises one or more compressible springs. 
However, Leismer2 teaches an analogous limb compression system (see abstract and Fig. 1) wherein an adjustable connecting element (Fig. 1, 36) comprises one or more compressible springs (see paragraph 33).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the connecting element of Stark to have an elastic cable, as taught by Leismer2, for the purpose of measuring the tension provided by the preload cable (see paragraph 30 of Leismer2).
Regarding claim 12, Stark, as modified, further teaches wherein the first motor is further configured to apply a pulling force on the elastic cable (see Leismer paragraphs 32-33 and Leismer2 paragraph 30; the connecting element provides a preload force to the limb, when the first motor is activated, the vibrations provide a tensile force on the connecting element, now modified to comprise an elastic cable).
Regarding claim 13, Stark, as modified, further teaches wherein the first motor is further configured to apply a compressive force in the predetermined direction to the one or more compressible springs (see Leismer paragraphs 28, 32-33 and Leismer2 paragraph 30; the predetermined direction is along longitudinal axis 110, the connecting element provides a preload force to the limb, when the first motor is activated, the vibrations provide a compressive force on the connecting element, now modified to comprise a spring).
Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 6,872,187), in view of Marti et al. (US PGPub 2015/0352394) in view of Leismer (US PGPub 2003/0199795), and further in view of Capra et al. (US PGPub 2014/0257156) as applied to claim 1 above, and further in view of Watkins et al. (US 5116296).
Regarding claim 21, Stark, as modified, teaches all previous elements of the claim as stated above. Stark does not teach a weight-bearing brace coupled to the adjustable strap, wherein the weight-bearing brace comprises: a first portion having a curved surface configured to receive a bottom portion of the second appendage portion adjacent to the joint; and a second portion comprising a flat surface fixedly coupled to the first portion, wherein the second portion is configured to receive a substantial portion of a user's weight and anchor the second assembly to an external sitting surface.
However, Watkins teaches an analogous knee rehabilitation device (see abstract and Fig. 1) comprising a weight-bearing brace (Fig. 1, assembly around the thigh) coupled to the adjustable strap (Fig. 1, strap 24), wherein the weight-bearing brace comprises: a first portion having a curved surface configured to receive a bottom portion of the second appendage portion adjacent to the joint (see Fig. 1, curved surface of 14a receives the thigh); and a second portion comprising a flat surface fixedly coupled to the first portion (Fig. 1, surface of arm 44 is flat), wherein the second portion is configured to receive a substantial portion of a user's weight and anchor the second assembly to an external sitting surface (when sitting on a surface, the arms 44 prevent rotational movement of the thigh, applicant’s definition of anchoring is a member that prevents unwanted movement or shifting of the wearable device in use).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Stark to have a stabilizing brace, as taught by Watkins, for the purpose of supporting the user’s leg on a chair in use.
Response to Arguments
Applicant’s arguments filed 5/23/22 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the previously recited limitations do not teach a first set of motors that apply a predetermined force through the adjustable connecting elements and wherein the first set of motors is arranged in a symmetrical fashion around a first appendage.  However, Stark, as modified by Leismer and Capra, teach this limitation. Stark and Leismer both teach adjustment and straps in a symmetrical fashion around the leg. Leismer teaches an adjustment mechanism on each strap which is located on each side of the leg, as modified by Capra, the adjustment mechanism is a motor. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diaz et al. (US PGPUB 20050273022); Rosenberg et al. (US PGPub 20100227741).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799